DETAILED ACTION

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Chethan K. Srinivasa (REG NO 62,978) on March 09, 2021.

The application has been amended as follows:

1.  	(Currently Amended)  A method comprising:
identifying, by one or more processors via a notification message generated in association with an action assigned to a user, a duration of the action to be performed by the user via one or more devices of the user and a geolocation at which the action is to be performed;
determining, by the one or more processors, a plurality of time windows of the action, each time window having a duration corresponding to the duration of the action; 
selecting, by the one or more processors, a time window from the plurality of time windows for the action based at least on a confidence score of each of the plurality of time windows associated with the action, the confidence score indicating a likelihood the action will 
holding, by the one or more processors, the notification message until the selected time window is above a threshold and the device is at the geolocation; and
transmitting, by the one or more processors responsive to the selected time window being above the threshold, the notification message to the device.

2.	(Canceled)  

3.	(Currently Amended)  The method of claim [[2]] 1, further comprising selecting, by the one or more processors, the time window based at least on the confidence score of the geolocation of the one or more devices.  

4.	(Canceled)  

5.	(Original)  The method of claim 1, further comprising determining, by the one or more processors, the plurality of time windows based at least on historical data associated with a type of the action.

6.	(Original)  The method of claim 1, further comprising determining, by the one or more processors, the plurality of time windows based at least on one of a user or the device to which the action is assigned.



8.	(Currently Amended)  A system comprising:
one or more processors, coupled to memory and configured to:
identify, via a notification message generated in association with an action assigned to a user, a duration of the action to be performed by the user via one or more devices of the user and a geolocation at which the action is to be performed;
determine a plurality of time windows of the action, each time window having a duration corresponding to the duration of the action; 
select a time window from the plurality of time windows for the action based at least on a confidence score of each of the plurality of time windows associated with the action, the confidence score indicating a likelihood the action will be completed during the respective time window by a device of the one or more devices of the user;
hold the notification message until the selected time window is above a threshold and the device is at the geolocation; and
transmit, responsive to the selected time window being above the threshold, the notification message to the device.

9.	(Canceled)  

10.	(Currently Amended)  The system of claim [[9]] 8, wherein the one or more processors are further configured to select the time window based at least on the confidence score of the geolocation of the one or more devices.  

11.	(Canceled)  

12.	(Original)  The system of claim 8, wherein the one or more processors are further configured to determine the plurality of time windows based at least on historical data associated with a type of the action.

13.	(Original)  The system of claim 8, wherein the one or more processors are further configured to determine the plurality of time windows based at least on one of a user or the device to which the action is assigned.

14.	(Original)  The system of claim 8, wherein the one or more processors are further configured to transmit the notification message at one of a beginning or a time during the selected time window. 

15.	(Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:
identify, via a notification message generated in association with an action assigned to a user, a duration of the action to be performed by the user via one or more devices of the user and a geolocation at which the action is to be performed;
determine a plurality of time windows of the action, each time window having a duration corresponding to the duration of the action; 

hold the notification message until the selected time window is above a threshold and the device is at the geolocation; and
transmit, responsive to the selected time window being above the threshold, the notification message to the device.

16.	(Canceled)  

17.	(Currently Amended)  The computer-readable medium of claim [[16]] 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to select the time window based at least on the confidence score of the geolocation of the one or more devices 

18.	(Canceled) 

19.	(Original)  The computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to 

20.	(Original)  The computer-readable medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to determine the plurality of time windows based at least on one of a user or the device to which the action is assigned. 

Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 3, 5-8, 10, 12-15, 17, and 19-20 are allowed based on the same reason(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449